Exhibit 10.34a

January 20, 2004


Mr. Kurt Orlofski
6 Leo Terrace
Denville, NJ 07834

Dear Kurt:


This letter is an offer of certain terms and conditions relating to your
separation from employment with Alpharma Inc. (the "Company"). This letter will
supercede the terms and conditions of any prior arrangements, written or oral,
relating to your employment.

1.   You shall cease to be an employee of the Company effective April 12, 2004
(your "Termination Date").


2.   Subject to the terms of this letter:


a)   The Company shall pay you your full salary (at your present annual rate)
plus all fringe benefits through your Termination Date. Additionally, you will
be paid for all accrued but unused vacation time through your Termination Date.
All payments required by this subparagraph shall be subject to standard tax
withholding and other deductions.

 

b)   Your Severance will commence on April 13, 2004 and end on October 13, 2005
(the "Severance Period".)


c)   You will receive salary continuation during your Severance Period at an
annual rate of $300,000 ($450,000 total.) In addition, for the full Severance
Period, you will receive an aggregate of $225,000 in Incentive Awards as well as
an aggregate of $42,900 in Executive Allowance. All payments required by this
subparagraph shall be paid on a bi-weekly basis over the term of the Severance
Period, and shall be subject to standard tax withholding and other deductions.

d)   In accordance with the terms of the Alpharma Inc. Stock Option Plan, action
has been taken to allow you to exercise, for 30 days beyond release of the
Company's first quarter results, any stock options that are vested as of April
12, 2004. Any outstanding stock options that are not vested as of April 12, 2004
shall be forfeited. You recognize that the Plan's "cashless exercise" feature,
since it involves the sale of shares, can only be used when you are not in
possession of material, nonpublic information concerning the Company. You are
also aware that your obligation to file a SEC Form 4 in connection with any
purchase or sale of Alpharma shares extends for six months after the Termination
Date.

e)   Your status as an active employee in any stock purchase, pension, savings
or other retirement plan of the Company in which you presently are a participant
shall terminate on your Termination Date and you shall not be entitled to any
further vesting or credit for service thereunder after such date. All rights
under such plans which are vested as of your Termination Date shall remain
unaffected by this letter.

f)   You shall be entitled to the following health and welfare benefits in the
form and in the amounts applicable to you on the date hereof, and continuing
through your Severance Period:


Medical Plan - Health, Dental, Prescription and Vision

Life Insurance

Dependent Life Insurance

Accidental Death and Dismemberment Insurance


Payments for all contributory benefits will be deducted from your bi-weekly
salary continuation payment, in an amount equal to the then current regular
employee contribution rates. Except as specifically set forth in this letter, no
other fringe benefits shall be provided during the Severance Period. Any plan
changes or changes in employee contribution amounts during the Severance Period
shall be applicable to you to the same extent as such changes would have been
applicable had you remained an employee during such period.

g)   You will be offered continued health benefits as provided by "COBRA"
commencing at the end of the Severance Period, upon the terms and conditions
then available to other terminated employees of the Company.

3.   As soon as practical after the Termination Date you will return to the
Company all Company property including, but not limited to, files and records
(in any and all media), computers and related equipment, cellular telephones and
keys.



4.   In consideration of the promises of the Company in paragraph 2 above and
otherwise herein, and in accordance with the terms of the Alpharma Inc.
Severance Plan, you hereby release each of the entities of the Alpharma Group
their affiliates, officers, employees and directors (collectively the
"Releasees") from and against any and all claims, demands, causes of action,
damages, expenses and liabilities, whether now known or unknown, which you now
or may later have against the Releasees which relate in any way to your
employment with the Company, or any entity therein, or any other matter arising
on or prior to the date of this letter (a "Claim"). This includes, without in
any way limiting the foregoing language, any and all claims under Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act of
1990, the Civil Rights Act of 1991, the Reconstruction Era Civil Rights Act, as
amended, the Family and Medical Leave Act of 1993, the Worker Adjustment and
Retraining Act, the Employee Retirement Income Security Act of 1974, as amended,
the Fair Labor Standards Act, the United States Constitution, the Constitution
of the State of New Jersey and/or any and all other local, state or federal
statute, law, order, rule, regulation or ordinance (including but not limited to
labor, employment, benefit or wage matters), and/or any and all contract or tort
claims.


5.   In signing this letter, you represent that you have not filed any Claim
against the Releasees and hereby covenant not to file any such Claim. You
further agree that, in the event any Claim is brought by a governmental agency,
this letter shall serve as a complete defense to such Claim.

6.   You agree not to disclose or use in any manner any information regarding
the Company or its businesses, products, operations, technology or plans unless
and until such information shall have become generally known to the public or
other than as a result of any disclosure or other action by you. You shall
reasonably cooperate with the Company with respect to future developments on any
matters in which you were involved during your employment; it being understood
that this commitment is not intended to require a substantial amount of your
time nor to unreasonably interfere with your future employment activities.


7.   You agree, that for the period of eighteen (18) months after the date of
this letter, you will not hire, offer employment to, facilitate the hiring of,
or otherwise assist in finding employment (whether as an employee, independent
contractor or other agency capacity) for any person who is as of the date of
this letter an employee of the Company or any of its affiliates. This
restriction shall include, without limitation, a prohibition against you
providing to a third party organization the name of, or other information with
respect to, any employee of the Company or any affiliate in connection with a
potential employment opening.

You and the Company agree not to take any action to disparage or otherwise bring
into question the business reputation, abilities or capabilities of the other,
including your agreement to forebear in such activities with or in connection
with customers of the Company and the Company's agreement to present your
cessation of employment as a decision made by you for personal reasons.

8.   The Company will pay for certain outplacement services which have been
arranged with Drake Beam Morin, to assist you in obtaining further employment.
The scope and timing of these services shall be in accordance with the
arrangement between the Company and Drake Beam Morin, and no further services or
changes to the scope of the services so arranged by the company will be
reimbursed by the Company. The contact name is Al Piacentine and his telephone
number is 973-455-7632. The Company shall not be responsible for any of your
personal expenses associated with obtaining outplacement.


9.   This letter contains the entire agreement between you and the Company with
respect to the subject matter hereof and supersedes all prior arrangements or
understandings, written or oral. You acknowledge that the Alpharma Group has
made no warranties, promises or representations of any kind upon which you have
relied in executing this letter except as specifically set forth herein.


10.   You acknowledge that you have read this letter carefully and understand
all of its terms. You understand that you have the right to obtain, and you
acknowledge that you have obtained legal counsel prior to signing this letter
and that you have been provided with reasonable time to obtain and consider such
counsel. You also understand that this letter shall not be effective or
enforceable and no payments shall be due hereunder until both (a) you sign and
return the enclosed copy of this letter to George Rose, Executive Vice President
- Human Resources & Communications, in the Fort Lee office, and (b) 7 business
days after the date you return a signed copy of this letter has expired without
you or your counsel giving written notice that you are revoking your acceptance
of this letter. This letter is open for acceptance by you until the close of
business on May 12, 2004.


11.   This agreement shall be construed and governed for all purposes in
accordance with the laws of the State of New Jersey without regard to principles
of conflicts of laws.


12.   In any action brought to enforce the terms of this agreement, the
prevailing party will be entitled to recover reasonable, actual costs and
attorney's fees.


13.   If you die after the execution of this agreement but before receiving the
total amount of the benefit of this agreement, such benefit will instead be paid
in a lump sum to your spouse or estate commencing as soon as administratively
feasible after the date of death.


14.   The obligations of the Company in this agreement shall be binding upon any
organization which shall succeed to all or substantially all of the assets of
the Company, and the term "Company", wherever used in this agreement shall mean
and include any organization after the succession.




Very truly yours,

Alpharma, Inc.

By:

/s/ George P. Rose

 

 

The undersigned agrees to all of the terms and conditions of this letter,
including without limitation, the Release contained herein.

 

/s/ Kurt Orlofski

Date: February 13, 2004